Title: To Thomas Jefferson from William Short, 20 August 1793
From: Short, William
To: Jefferson, Thomas



Sir
St. Ildefonso Aug. 20. 1793

This letter is merely to inclose you a copy of the convention between this country and England. For what reason I know not an uncommon degree of secrecy has been observed with respect to it, even since its being signed. And as yet very few persons even of the corps diplomatique have had a sight of it, or have even known with certainty, whether any such convention was really signed; although it has been suspected by most of them that something had been concluded on between the two countries.
Although it is probable it will be published in England and thus get to you sooner by that route still I have thought it proper by way of precaution to send you the copy which the departure of the post has barely allowed me time to take. I shall by the next post forward it to you by duplicate.
It would seem that the usual language of such pieces, had been abolished, as it was signed I believe only in Spanish and English. I have only seen it in the former. It was communicated to me as a mark of particular friendship and confidence, by a person whose name I am not at liberty to mention, and which of course would be useless. I have the honor to be most respectfully sir, your most obedient & most humble servt.

W Short

